Citation Nr: 0124093	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the appeal of denial of entitlement to service 
connection for tinnitus was timely filed.

2.  Whether the appeal of denial of entitlement to service 
connection for a low back disorder was timely filed.

3.  Whether the appeal of the assignment of an initial 
noncompensable rating for calcific tendonitis of the right 
shoulder was timely filed.

4.  Entitlement to an initial compensable rating for tinea 
cruris.

5.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The August 1998 decision, 
in pertinent part, denied service connection for tinnitus and 
a low back disorder and granted service connection for 
calcific tendonitis of the right shoulder and for a fracture 
of the eight rib, assigning noncompensable ratings effective 
from December 23, 1997.  The January 1999 rating decision, in 
pertinent part, granted service connection for tinea cruris, 
assigning a noncompensable rating effective from December 23, 
1997, and denied service connection for herpes simplex.  The 
veteran testified at an RO hearing held in February 2000.

In a VA Form 21-4138 dated February 16, 2000, the veteran 
withdrew his appeal of the assignment of an initial 
noncompensable rating for a fracture of the eight rib and 
thus this issue is not in appellate status.  38 C.F.R. 
§ 20.204 (2001).

The issue of service connection for herpes simplex is 
addressed in the REMAND section. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for entitlement to an 
initial compensable rating for tinea cruris.

2.  An August 1998 rating decision denied service connection 
for tinnitus and a low back disorder and granted service 
connection for calcific tendonitis of the right shoulder, 
assigning a noncompensable rating effective from December 23, 
1997.  The RO issued notice of this decision on August 17, 
1998; on March 16, 1999, the veteran filed, in pertinent 
part, a notice of disagreement (NOD) with respect to the 
denial of service connection for tinnitus and a low back 
disorder and the noncompensable rating assigned for calcific 
tendonitis of the right shoulder; on October 7, 1999, the RO 
issued a statement of the case (SOC) addressing these issues; 
on January 18, 2000, more than 1 year after notice of the 
August 1998 decision and more than 60 days after notice of 
the SOC, the veteran entered a substantive appeal to the 
denial of entitlement to service connection for tinnitus and 
a low back disorder and to the assignment of a noncompensable 
rating for calcific tendonitis of the right shoulder.

3.  The veteran's tinea cruris is manifested by exfoliation 
and itching, involving an extensive area.


CONCLUSIONS OF LAW

1.  The veteran's January 2000 substantive appeal to the 
August 1998 denial of entitlement to service connection for 
tinnitus and a low back disorder and for assignment of an 
initial noncompensable rating for calcific tendonitis of the 
right shoulder was not timely filed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).

2.  The schedular criteria for an initial 10 percent 
disability rating for tinea cruris have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

Whether the veteran submitted a timely substantive appeal to 
the August 1998 rating decision is a jurisdictional issue 
which the Board must decide before it adjudicates on the 
merits an appeal from the RO's assignment of an rating for 
service-connected calcific tendonitis of the right shoulder 
and denial of entitlement to service connection for tinnitus 
and a low back disorder.  Questions as to timeliness of the 
response to the SOC shall be determined by the Board, and it 
may dismiss any appeal, which fails to make specific 
allegations of error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. § 20.101(c) (2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (jurisdiction matters: VA must address 
threshold jurisdictional issues).

Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  By regulation, this substantive appeal must 
consist of either a VA Form 9, or correspondence containing 
the necessary information, that is, specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to perfect an appeal.  38 C.F.R. § 20.202.

Under 38 U.S.C.A § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
after an appellant receives the SOC, he must file a 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the 1-year period from the 
date the notification of the decision was mailed, whichever 
period ends later.  38 C.F.R. 
§ 20.202.  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302(a), (b).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. 
§ 20.302(b).  

In this case, the veteran was notified of the unfavorable 
rating decision denying service connection for tinnitus and a 
low back disorder and assigning an initial noncompensable 
rating for service-connected calcific tendonitis of the right 
shoulder on August 17, 1998.  On March 16, 1999, the 
veteran's timely NOD was received by the RO, and, on October 
7, 1999, the RO issued a SOC, along with a letter explaining 
his appellate rights and responsibilities.  However, the 
veteran did not file a correspondence containing the 
necessary information for a substantive appeal with regard to 
the claim for service connection for tinnitus and a low back 
disorder and for assignment of an initial compensable 
evaluation for calcific tendonitis of the right shoulder 
until January 18, 2000, when the VA Form 9 was received by 
the RO.  The uncontroverted evidence shows that the veteran's 
substantive appeal was received by the RO more than one month 
and 11 days after expiration of the appeal period (that is, 
60 days following issuance of the SOC).  

The Board also notes that an extension of the 60-day period 
for filing a substantive appeal may be granted for good 
cause, but must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. 
§ 20.303.  Review of the claims file does not disclose that 
the veteran filed a request for such an extension of time 
within the applicable time period, nor does he contend that 
he did.

Because the January 18, 2000 substantive appeal to the 
assignment of a noncompensable rating for service-connected 
calcific tendonitis of the right shoulder and with respect to 
denial of service connection for tinnitus and a low back 
disorder was not filed by the veteran within 60 days of the 
October 1999 SOC, the Board must find that the veteran's 
substantive appeal was not timely filed.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302.  Where a 
veteran files a timely NOD, but fails to timely file a 
substantive appeal, the appeal is untimely, and it is proper 
for the Board to dismiss the claim.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

Higher Initial Rating for Tinea Cruris

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, this liberalizing legislation also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed with regard to a higher initial rating for 
calcific tendonitis of the right shoulder, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by the VCAA.  The Board also 
finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the October 1998 SOC and the September 2000 
supplemental statement of the case provided to the veteran by 
the RO.  The recent private outpatient treatment records and 
the September 1998 VA examination report, which evaluated the 
status of the veteran's tinea cruris, are adequate for rating 
purposes and a remand is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability ratings, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the rating schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

Service medical records show that the veteran was treated for 
tinea cruris in October 1990.  Clinical findings for his skin 
were noted as normal in a May 1991 physical examination 
report.  

At a February 1998 Persian Gulf War examination, the veteran 
complained of rash and itching in the groin area during warm 
weather. 

At a September 1998 VA skin examination, the veteran reported 
that since 1997/1998 he has had a rash in the genital area 
and upper thighs.  He indicated that he had first noticed a 
rash when he was stationed in the Persian Gulf area.  The 
veteran stated that the rash was flat, red and itched 
occasionally.  He noticed that the rash was more intense in 
the summer and hot weather.  The veteran stated that he used 
Lotrimin cream as needed for his rash.  On examination, there 
was a flat red scaly rash on the veteran's upper thigh, 
approximately 2 to 3 inches in diameter.  There was no 
drainage, ulceration, exfoliation or crusting noted.  The 
diagnosis was tinea cruris.

Private treatment records show that in February 1999 the 
veteran had patches of erythema with scaling consistent with 
tinea crux with evidence of discoloration from chronic 
inflammation in the groin area.  There was no evidence of 
secondary excoriation or recent bleed.  The assessment was 
persistent tinea crux.  He was seen for a follow-up in March 
1998 and indicated that he had had no improvement with 
Synalar cream and that his condition was somewhat worse.  On 
examination, the veteran's groin continued to have patches of 
erythema with scaling consistent with tinea cruris.  There 
was evidence of chronic skin changes from inflammation but no 
pustules or secondary excoriation was noted.  In an April 14, 
1998 statement, P. H. V., M.D., indicated that he had treated 
the veteran that day.  The veteran had well-demarcated, 
erythematous, superficial, scaly plaques within both inguinal 
creases.  Dr. P. H. V. had a fungal culture done to confirm 
his assessment of tinea cruris.

At a February 2000 RO hearing, the veteran testified that he 
had last seen a dermatologist three months earlier for his 
tinea cruris, which was on the inside of his thighs around 
his testicles and about 3 inches on either side and where it 
was completely scarred.  He stated that the skin flared up 
and there was uncontrollable itching when he slept.  The 
veteran indicated that it got worse in the summer, or when it 
got wet or the weather was really humid; that he had scaling; 
and that itching would rub the skin raw so that you could see 
the blood coming to the surface.  

With respect to the applicable law, skin disorders such as 
tinea cruris are rated in accordance with 38 C.F.R. § 4.118.  
This diagnostic code indicates that, unless otherwise 
provided, Diagnostic Codes 7807 through 7819 are to be rated 
under the criteria for eczema set out under Diagnostic Code 
7806, depending upon location, extent, repugnant 
characteristics, or otherwise disabling character or 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability evaluation is 
assigned for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement; a 50 percent 
disability evaluation is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

In light of the medical evidence of record, the Board 
believes that the currently assigned noncompensable rating 
for the veteran's service-connected skin condition is not 
appropriate and that the veteran's disability constitutes a 
compensable disability.  Private treatment records show 
treatment for exfoliation and itching, especially in the 
inguinal creases and the groin area with evidence of 
discoloration from chronic inflammation.  A 10 percent 
evaluation is warranted for exfoliation or itching, involving 
an exposed surface or extensive area.  Resolving all doubt as 
to the most appropriate evaluation to be assigned, 38 C.F.R. 
§ 4.3, the Board concludes that a 10 percent rating is 
warranted.

However, the record does not suggest that a rating in excess 
of 10 percent is warranted under Diagnostic Code 7806.  The 
most recent VA examination report and outpatient records 
found evidence of tinea cruris, but there is no evidence 
suggesting exudation or constant itching, extensive lesions 
or marked disfigurement.  In the Board's judgment, a 10 
percent rating more appropriately accounts for the veteran's 
current symptomatology.  There is no evidence that the 
veteran's skin disability has been more severe than the 
extent of disability contemplated in a 10 percent rating at 
any time during the period of this initial evaluation.  
Fenderson, supra.  Thus, the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's tinea cruris from December 1997.


ORDER

An appeal of the denial of service connection for tinnitus is 
dismissed.  

An appeal of the denial of service connection for a low back 
disorder is dismissed.

An appeal of the assignment of a noncompensable rating for 
service-connected calcific tendonitis of the right shoulder 
is dismissed.

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 10 percent for tinea cruris is 
granted.


REMAND

As noted above the VCAA and new regulations now specifically 
provide that the duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The treatment reports, medical 
examination and etiology opinion requested below are in part 
to comply with the VCAA.  The relevant evidence is summarized 
below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310.

The veteran contends, in essence, that his herpes simplex was 
incurred in service.  
In this case, the record shows in-service diagnosis and 
treatment for herpes simplex virus in June and July 1994, but 
the test results did not indicate whether the veteran had 
Type 1 or 2 herpes simplex virus.  The Board observes that 
the veteran testified in February 2000 that he had trouble 
with herpes during service and since his discharge; that Dr. 
P. H. V. was treating him for herpes simplex; and that his 
herpes disorder flares up on an average of once a week, 
sometimes twice a week when stressed.  Although the September 
1998 examiner did not find any evidence of herpes simplex 
virus, private treatment records show that the veteran is 
being treated for herpes simplex virus II.  However, there is 
no medical opinion as to whether a nexus exists between the 
veteran's currently identified herpes simplex virus and that 
which the veteran had in service nor was testing done to 
confirm that the veteran suffers from Type 1 or 2 herpes 
simplex virus.  

In light of the above, and in order to fulfill VA's duty to 
assist, upon remand the RO should reexamine the evidence of 
record, afford the veteran an examination and appropriate 
testing, which attempts to clarify whether the veteran 
suffers from recurrent herpes simplex virus (Type 2).  The 
examiner should provide an opinion as to the etiology of his 
herpes simplex and determine whether the disorder was related 
to service.

As a final matter, the RO should determine if any additional 
VA or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his herpes simplex virus.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

3.  Thereafter, the RO should schedule 
the veteran for VA examination to clarify 
the nature, time of onset, and etiology 
of any herpes simplex virus.  The veteran 
must be informed in writing of the 
potential consequences of his failure to 
appear for any scheduled examination.  
The claims file and this order must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  All indicated tests and 
studies should be conducted (including a 
test to determine whether the veteran has 
Type 1 or 2 herpes simplex virus), and 
all clinical findings should be reported 
in detail.  On the examination findings, 
the history provided by the veteran, and 
a thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's herpes 
simplex virus is related to the veteran's 
period of active duty.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for service connection for herpes 
simplex.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



